DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 03/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A, B and D is withdrawn.  Claims 2, 3 and 5, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
3.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
6.	Authorization for this examiner’s amendment was given in an interview with Scott M. Schulte on 05/07/2021.

Claims:
Please cancel claims 8-11.

Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a cartridge mountable on a liquid ejection device, wherein the liquid ejection device includes 
 	a mounting section to which the cartridge and a different cartridge including an airbag are replaceably mounted, the cartridge and the different cartridge being capable of supplying liquid to a liquid ejection head that ejects the liquid, 
 	an air supplying portion including an air supplying passage, the air supplying portion being configured to supply air to the airbag of the different cartridge mounted on the mounting section, and 
 	a detection section configured to detect an error when a predetermined air pressure is not reached even if air is supplied from the air supplying portion, 
 	the cartridge comprises: 
 	a case that stores the liquid or allows the externally supplied liquid to pass through, the case including a communication portion that communicates with the air supplying passage in a mounted state in which the cartridge is mounted on the liquid ejection device; and 

 	the communication portion includes a second leakage limiting portion that limits leakage of the air supplied from the air supplying portion into the case through the communication portion.

8.	U.S. Patent application publication number 2018/0215161 to Koizumi et al. disclosed a similar invention in Figs. 1 and 5. Unlike in the instant application, Koizumi et al. are silent about “a mounting section to which the cartridge and a different cartridge including an airbag are replaceably mounted, the cartridge and the different cartridge being capable of supplying liquid to a liquid ejection head that ejects the liquid, a detection section configured to detect an error when a predetermined air pressure is not reached even if air is supplied from the air supplying portion, a first leakage limiting portion that limits leakage of air supplied from the air supplying portion into an atmosphere by cooperating with the air supplying portion in the mounted state, and the communication portion includes a second leakage limiting portion that limits leakage of the air supplied from the air supplying portion into the case through the communication portion”.

9.	U.S. Patent application publication number 2016/0288514 to Koizumi et al. also disclosed a similar invention in Figs. 1, 3, 5 and 11. Unlike in the instant application, Koizumi et al. are silent about “a mounting section to which the cartridge and a different cartridge including an airbag are replaceably mounted, the cartridge and the different cartridge being capable of supplying liquid to a liquid ejection head that ejects the liquid, a detection section configured to detect an error when a predetermined air pressure is not reached even if air is supplied from the air supplying portion, and the communication portion includes a second leakage limiting portion 

10.	U.S. Patent application publication number 2016/0288511 to Koizumi et al. also disclosed a similar invention in Figs. 1A, 2A and 3. Unlike in the instant application, Koizumi et al. are again silent about “a mounting section to which the cartridge and a different cartridge including an airbag are replaceably mounted, the cartridge and the different cartridge being capable of supplying liquid to a liquid ejection head that ejects the liquid, a detection section configured to detect an error when a predetermined air pressure is not reached even if air is supplied from the air supplying portion, and the communication portion includes a second leakage limiting portion that limits leakage of the air supplied from the air supplying portion into the case through the communication portion”.

11.	The disclosure of the instant application is pertinent because the Applicant’s invention makes it possible to use two different types of cartridges in a same mounting section of a liquid ejection device, wherein the first type of cartridge has ink-stirring bags and the second type of cartridge does not. The disclosure is even more pertinent because the Applicant’s invention prevents detection errors caused by the absence of the stirring bags in the second type of cartridge.

12.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853